Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into by and between MEDNAX SERVICES, INC., a Florida corporation
(“Employer”), and Dominic J. Andreano (“Employee”) effective as of September 27,
2020 (the “Effective Date”).

RECITALS

WHEREAS, Employer is presently engaged in “Employer’s Business” as defined on
Exhibit A hereto;

WHEREAS, Employer desires to continue employing Employee and benefit from
Employee’s contributions to Employer; and

WHEREAS, Employer and Employee previously entered in an Amended and Restated
Employment Agreement dated February 13, 2020, as amended, which will be
superseded in its entirety upon the execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and premises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employer and Employee hereby agree
as follows:

1. Employment.

1.1 Employment and Term. Employer hereby agrees to employ Employee and Employee
hereby agrees to serve Employer on the terms and conditions set forth herein for
an “Initial Term” commencing as of the Effective Date and continuing for a
period of three (3) years, unless sooner terminated as hereinafter set forth.
Thereafter, the employment of Employee hereunder shall automatically renew for
successive one (1) year periods until terminated in accordance herewith. The
Initial Term and any automatic renewals shall be referred to as the “Employment
Period.”

1.2 Duties of Employee. As of the Effective Date and thereafter during the
remaining Employment Period, Employee shall serve as Executive Vice President,
General Counsel and Secretary of Employer and MEDNAX, Inc., a Florida
corporation and the parent corporation of Employer (“MEDNAX”), and perform such
duties as are customary to the position Employee holds or as may be assigned to
Employee from time to time by the most senior executive officer of MEDNAX
(“Employee’s Supervisor”) or the Board of Directors of MEDNAX (the “Board”)
including, but not limited to, also serving as an officer and/or director, or
equivalent, of subsidiaries and/or affiliates of MEDNAX; provided, that such
duties as assigned shall be customary to Employee’s role as an executive officer
of Employer and MEDNAX. Employee’s employment shall be full-time and, as such,
Employee agrees to devote substantially all of Employee’s attention and
professional time to the business and affairs of Employer and MEDNAX. Employee
shall perform Employee’s duties honestly, diligently, competently, in good faith
and in the best interest of Employer and MEDNAX. During the Employment Period,
Employee agrees that Employee will not, without the prior written consent of
Employer (which consent shall not be unreasonably withheld), serve as a director
on a corporate board of directors



--------------------------------------------------------------------------------

or in any other similar capacity for any institution other than Employer and
MEDNAX, and their respective subsidiaries and affiliates in accordance with this
Section 1.2. During the Employment Period, it shall not be a violation of this
Agreement to (i) serve on civic or charitable boards or committees, or
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, so long as such activities have been approved by Employee’s
Supervisor and do not interfere with the performance of Employee’s
responsibilities as an employee of Employer in accordance with this Agreement,
including the restrictions of Section 8 hereof.

1.3 Place of Performance. Employee shall be based at Employer’s offices located
in Sunrise, Florida, except for required travel relating to Employer’s Business.

2. Base Salary and Performance Bonus.

2.1 Base Salary. Employer shall pay Employee during the Employment Period an
annual salary of Five Hundred Thousand Dollars ($500,000) (the “Base Salary”),
payable in accordance with Employer’s normal business practices for senior
executives (including tax withholding), but in no event less frequently than
monthly. Employee’s Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Compensation Committee”) and may be
increased in its discretion. After any such increase in Base Salary, the term
“Base Salary” shall refer to the increased amount.

2.2 Performance Bonus. Employee shall be eligible to receive a cash bonus (the
“Performance Bonus”) for each year (or prorated with respect to any partial
years of employment) during the Employment Period, provided that, except as
otherwise provided herein, Employee has remained employed by Employer as of the
end of the applicable year (or as of the end of the Employment Period for the
final calendar year of the Employment Period). Employee’s target bonus
opportunity for any particular year (“Target Bonus”) shall be one hundred
percent (100%) of Base Salary. The amount of bonus payable to Employee for any
particular year will be determined by the Compensation Committee, in its sole
discretion, taking into account the performance of Employer and Employee for
that particular year (or portion thereof). All such bonuses shall be paid no
later than March 15th of the calendar year immediately following the calendar
year in which it is earned. Notwithstanding the foregoing, the Performance Bonus
with respect to the 2020 calendar year shall be paid at one hundred percent
(100%) of Base Salary.

3. Benefits.

3.1 Expense Reimbursement. Employer shall promptly reimburse Employee for all
out-of-pocket expenses reasonably incurred by Employee during the Employment
Period on behalf of or in connection with Employer’s Business pursuant to the
reimbursement standards and guidelines of Employer in effect from time to time,
including reimbursement for appropriate professional organizations. Employee
shall account for such expenses and submit reasonable supporting documentation
in accordance with Employer’s policies in effect from time to time.

3.2 Employee Benefits. During the Employment Period, Employee shall be entitled
to participate in such health, welfare, disability, retirement savings and other
fringe benefit plans and programs (subject to the terms and conditions of such
plans and programs) as may be provided from time to time to employees of
Employer and to the extent that such plans and programs are applicable to other
similarly situated employees of Employer.

 

2



--------------------------------------------------------------------------------

3.3 Leave Time. During the Employment Period, Employee shall be entitled to paid
vacation and leave days each calendar year in accordance with the leave policies
established by Employer from time to time. Any leave time not used during each
fiscal year of Employer may be carried over into the next year to the extent
permitted by Employer policy.

3.4 Equity Plans. During the Employment Period, the Chief Executive Officer of
MEDNAX shall recommend to the Compensation Committee that Employee receive, on
an annual basis following the Effective Date, and at the same time as other
executive officers of Employer, grants of awards (each an “Equity Award”)
pursuant to MEDNAX’s Amended and Restated 2008 Incentive Compensation Plan, as
amended (the “2008 Plan”), or any other similar plan adopted by MEDNAX (together
with the 2008 Plan, each an “Equity Plan”), with a grant value determined by the
Compensation Committee in the same manner as for other executive officers of
Employer. Every Equity Award made to Employee shall be subject to the terms and
conditions of this Agreement and the terms of the applicable Equity Plan, and
shall be made subject to an award agreement that is consistent with terms
applicable to other executive officers of Employer. Notwithstanding any contrary
provision in this Agreement or any Equity Plan then maintained by MEDNAX, if
Employee remains continuously employed with Employer through the date of a
Change in Control (as defined in the Equity Plan pursuant to which the Equity
Award is issued), then upon such Change in Control (i) all time-based Equity
Awards granted to Employee by MEDNAX shall immediately become fully vested,
non-forfeitable and, if applicable, exercisable and (ii) all performance-based
Equity Awards for which the applicable performance condition has been met at the
time of such Change in Control shall immediately become fully vested,
non-forfeitable and, if applicable, exercisable. For purposes of clarification,
the vesting of any performance-based Equity Awards for which the performance
condition has not been met at the time of such Change in Control shall not be
accelerated or otherwise modified pursuant to this Section 3.4 but such Equity
Awards may nonetheless be accelerated or otherwise modified as determined by the
Company under the terms of the Equity Plan.

4. Termination; Compensation and Benefits Upon Termination.

4.1 Termination for Cause. Employer may terminate Employee’s employment under
this Agreement for Cause (as defined below). The termination date for a
termination of Employee’s employment under this Agreement pursuant to this
Section 4.1 shall be the date specified by Employer in a written notice to
Employee of finding of Cause. If Employee’s employment is terminated for Cause,
Employer shall pay (i) Employee’s Base Salary through the termination date at
the rate in effect at the termination date, (ii) reimbursement for reasonable
business expenses incurred prior to the termination date, subject to Employer
policy and the provisions of Section 3.1 hereof, and (iii) any other benefits
that are vested benefits under applicable Employer benefit plans or that are
required by applicable law (the foregoing clauses (i)-(iii), the “Accrued
Obligations”).

 

3



--------------------------------------------------------------------------------

4.2 Disability. Employer may terminate Employee’s employment under this
Agreement upon the Disability (as defined below) of Employee. The termination
date for a termination of this Agreement pursuant to this Section 4.2 shall be
the date specified by Employer in a notice to Employee. In the event of
Employee’s Disability, (i) Employee shall continue to receive Employee’s Base
Salary for ninety (90) days under the Company’s short term disability policy,
which may be amended or modified in the Company’s discretion upon written notice
to Employee (the “Initial Disability Period”), and (ii) following such Initial
Disability Period, if Employee’s Disability continues, the Company may terminate
Employee’s employment immediately upon written notice. If Employee’s employment
is terminated in connection with Employee’s Disability, in addition to the
Accrued Obligations and subject to and conditioned on Employee’s compliance with
the terms of Section 5 hereof, Employee shall be eligible to receive (A) a bonus
with respect to Employer’s fiscal year in which the termination date occurs,
equal to Employee’s minimum Target Bonus for the year of termination, multiplied
by the number of days in the fiscal year prior to and including the date of
termination and divided by three hundred sixty five (365) (a “Pro-Rated Bonus”)
payable within thirty (30) days of the termination date; and (B) all time-based
Equity Awards granted to Employee by MEDNAX prior to termination of Employee’s
employment shall immediately become fully vested, non-forfeitable and, if
applicable, exercisable, and all performance-based shares awards shall remain
outstanding and shall vest based upon actual performance determined at the end
of the applicable performance period (the “Equity Acceleration”).

4.3 Death. Employee’s employment under this Agreement shall terminate
automatically upon the death of Employee, without any requirement of notice by
Employer to Employee’s estate. The date of Employee’s death shall be the
termination date for a termination of Employee’s employment under this Agreement
pursuant to this Section 4.3. Upon Employee’s death during the Employment
Period, Employer shall pay or provide to the person or entity designated by
Employee in a notice filed with Employer or, if no person is designated, to
Employee’s estate (i) the Accrued Obligations; (ii) a Pro-Rated Bonus; and
(iii) the Equity Acceleration.

4.4 Termination by Employer Without Cause. Employer may terminate Employee’s
employment under this Agreement without Cause by giving Employee written notice
of such termination. The termination date shall be the date specified by
Employer in such notice, which may be up to ninety (90) days from the date of
such notice. Upon any termination of Employee’s employment without Cause
pursuant to this Section 4.4, in addition to the Accrued Obligations and subject
to and conditioned on Employee’s compliance with the terms of Section 5 hereof,
Employee shall be eligible to receive: (i) a Pro-Rated Bonus; (ii) severance
payments equivalent to Employee’s monthly Base Salary for a period of
twenty-four (24) months after the termination date (the “Severance Period”),
payable in installments in Employer’s normal payroll; (iii) continuation of
health, medical, hospitalization and other similar health insurance programs on
the same basis as regular, full-time employees of Employer and their eligible
dependents during the Severance Period (or, at Employer’s option, Employer may
provide health insurance to Employee and Employee’s eligible dependents through
an insurance carrier(s) selected by Employer in lieu of providing the foregoing
coverage, provided the coverage afforded by such insurance is substantially
comparable to the foregoing coverage, and Employee shall pay the cost of such
insurance up to the amount that would have been paid by Employee under the
foregoing coverage and Employer shall pay the excess cost, if any); and (iv) an
amount equal to the greater of (A) 1.5 times Employee’s Average Annual
Performance Bonus (as defined below) or (B) 1.5 times Employee’s Target Bonus
amount, payable within thirty (90) days of the termination date.

 

4



--------------------------------------------------------------------------------

4.5 Termination by Employee without Good Reason. Employee may terminate
Employee’s employment under this Agreement without Good Reason (as defined
below) upon not less than ninety (90) days prior written notice to Employer.
Upon receipt of such notice from Employee, Employer may, at its option,
accelerate the effective date of Employee’s termination of employment at any
time in advance of the expiration of such ninety (90) day period (which
acceleration shall not constitute Good Reason or a termination by Employer
without Cause). The termination date under this Section 4.5 shall be the date
specified by Employer, but in no event more than ninety (90) days after
Employer’s receipt of notice from Employee as contemplated by this Section 4.5.
Upon any termination of Employee’s employment under this Agreement pursuant to
this Section 4.5, Employee shall be entitled to the Accrued Obligations;
provided, however, that if Employee provides notice of termination without Good
Reason within ninety (90) days prior to the second (2nd) anniversary of the
Effective Date, then Employee shall be eligible to receive the same payments and
benefits, subject to the same conditions, for a termination without Cause as set
forth in Section 4.4 hereof.

4.6 Termination by Employee for Good Reason. Employee may terminate Employee’s
employment hereunder for Good Reason. If Employee desires to terminate
Employee’s employment under this Agreement pursuant to this Section 4.6,
Employee must, within ninety (90) days after the occurrence of events giving
rise to the Good Reason, provide Employer with a written notice describing the
Good Reason in reasonable detail. If Employer fails to cure the matter cited
within thirty (30) days after the date of Employee’s notice, then this Agreement
shall terminate as of the end of such thirty (30) day cure period, provided,
however, that Employer may, at its option, require Employee to terminate
employment at any time in advance of the expiration of such thirty (30) day cure
period. If Employee’s employment under this Agreement is terminated pursuant to
this Section 4.6, then Employee shall be eligible to receive the same payments
and benefits, subject to the same conditions, for a termination without Cause as
set forth in Section 4.4 hereof.

4.7 Continuation of Benefit Plans. Following any termination that results in the
expiration of Employee’s continued benefit plan coverage, Employee and each of
Employee’s eligible dependents shall be entitled to elect for continuation of
coverage provided pursuant to COBRA.

4.8 Continuing Obligations. The obligations imposed on Employee with respect to
non-competition, non-solicitation, confidentiality, non-disclosure and
assignment of rights to inventions or developments in this Agreement or any
other agreement executed by the parties shall continue, notwithstanding the
termination of the employment relationship between the parties and regardless of
the reason for such termination.

5. Conditions to Severance; Certain Definitions.

5.1 Release. Employer shall provide Employee with a general release in the form
attached as Exhibit B (subject to such modifications as Employer may reasonably
request) (the “Release”) within seven (7) days after Employee’s termination
date. Payments or benefits to which Employee may be entitled pursuant to
Section 4 hereof (other than the Accrued Obligations) (the “Severance Amounts”)
shall be conditioned upon (i) Employee executing the Release within twenty one
(21) days after receiving it from Employer (or such longer period as may be set
forth

 

5



--------------------------------------------------------------------------------

in the Release) and the Release becoming irrevocable upon the expiration of
seven (7) days following Employee’s execution of it, (ii) Employee agreeing to
submit to a reasonable exit interview if requested by Employer, and
(iii) Employee’s compliance with all post-termination obligations to Employer
and its subsidiaries and affiliates and surrendering to Employer all proprietary
or confidential information and articles belonging to Employer or its
subsidiaries or affiliates. Payment of the Severance Amounts shall be suspended
during the period (the “Suspension Period”) that begins on Employee’s
termination date and ends on the date (“Suspension Termination Date”) that is at
least forty-five (45) days after Employee’s termination date; provided, however,
that this suspension shall not apply, and Employer shall be required to provide,
any continued health insurance coverage (or COBRA reimbursement) that would be
required under Section 4 hereof during the Suspension Period. If Employee
executes the Release and the Release becomes irrevocable by no later than the
Suspension Termination Date, then payment of any Severance Amounts that were
suspended pursuant to this provision shall be made in the first payroll period
that follows the Suspension Termination Date, and any Severance Amounts that are
payable after the Suspension Termination Date shall be paid at the times
provided in Section 4 hereof.

5.2 Certain Definitions. As used in this Agreement:

(a) “Average Annual Performance Bonus” shall mean an amount equal to the average
of the percentage of the Performance Bonus target achieved by Employee for the
three (3) full calendar years prior to the termination date (or such lesser
period as Employee may have been employed by Employer), and calculated based on
Employee’s Base Salary and Target Bonus in Employee’s current position. For
illustration purposes, if Employee earned 40%, 100% and 70% of Employee’s Target
Bonus in each of the three full calendar years prior to termination, and
Employee’s current Target Bonus was 100% of Base Salary, and Base Salary was
$450,000.00, then Employee’s Average Annual Performance Bonus would equal
$315,000.00. ((40%+ 100% + 70%) / 3 x 100% x $450,000.00 = $315,000.00).

(b) “Cause” shall mean the occurrence of any of: (i) Employee’s engagement in
(A) willful misconduct resulting in material harm to MEDNAX or Employer, or
(B) gross negligence; (ii) Employee’s conviction of, or pleading nolo contendere
to, a felony or any other crime involving fraud, financial misconduct, or
misappropriation of Employer’s assets; (iii) Employee’s willful and continual
failure, after written notice from Employee’s Supervisor or the Board to
(A) perform substantially Employee’s employment duties consistent with
Employee’s position and authority, or (B) follow, consistent with Employee’s
position, duties, and authorities, the reasonable lawful mandates of Employee’s
Supervisor or the Board; (iv) Employee’s failure or refusal to comply with a
reasonable policy, standard or regulation of Employer in any material respect,
including but not limited to Employer’s sexual harassment, other unlawful
harassment, workplace discrimination or substance abuse policies; or
(v) Employee’s breach of Section 8.4 hereof resulting in material harm to MEDNAX
or Employer. No act or omission shall be deemed willful or grossly negligent for
purposes of this definition if taken or omitted to be taken by Employee in a
good faith belief that such act or omission to act was in the best interests of
Employer or MEDNAX or if done at the express direction of the Board.

 

6



--------------------------------------------------------------------------------

(c) Subject to the requirements of applicable law, “Disability” shall mean
(i) Employee’s inability to perform Employee’s duties hereunder, with or without
a reasonable accommodation, as a result of physical or mental illness or injury,
and (ii) a determination by an independent qualified physician selected by
Employer and acceptable to Employee (which acceptance shall not be unreasonably
withheld) that Employee is currently unable to perform such duties and in all
reasonable likelihood such inability will continue for a period in excess of an
additional ninety (90) or more days in any one hundred twenty (120) day period.

(d) “Good Reason” shall mean: (i) a decrease in Employee’s Base Salary; (ii) a
decrease in Employee’s Target Bonus opportunity; (iii) Employee is assigned any
position, duties, responsibilities or compensation that is inconsistent with the
position, duties, or responsibilities of Employee contemplated herein as of the
Effective Date or compensation of Employee as of the Effective Date, excluding
for this purpose any isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Employer promptly after receipt of written
notice; (iv) Employee experiences a material diminution in Employee’s
authorities, duties or responsibilities, excluding for this purpose any isolated
and inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of written notice; (v) Employee is required to report to
any person other than the senior most executive officer of MEDNAX, the Board, or
a duly constituted committee thereof, or there is a material diminution in the
authority, duties or responsibilities of the senior most executive officer of
MEDNAX; (vi) the requirement by Employer that Employee be based in any office or
location outside of the metropolitan area where Employee resides as of the
Effective Date, except for travel reasonably required in the performance of
Employee’s duties; (vii) if following a Change in Control (as defined in the
2008 Plan as of the Effective Time), neither the common stock of MEDNAX nor the
common equity of its successor, parent, or subsidiary is listed for trading on a
national securities exchange, or (viii) any other action or inaction that
constitutes a material breach of this Agreement by Employer.

6. Successors; Binding Agreement.

6.1 Successors. Employer shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) acquiring a majority
of Employer’s voting common stock or any other successor to all or substantially
all of the business and/or assets of Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Employer
would be required to perform it if no such succession had taken place and
Employee hereby consents to any such assignment. In such event, “Employer” shall
mean Employer as previously defined and any successor to its business and/or
assets which executes and delivers the agreement provided for in this Section 6
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law. This Section 6.1 shall not limit Employee’s
ability to terminate this Agreement in the circumstances described in
Section 4.6 hereof.

6.2 Benefit. This Agreement and all rights of Employee under this Agreement
shall inure to the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Employee should die after the termination date and
amounts would have been payable to Employee under this Agreement if Employee had
continued to live, including under Section 5 hereof, then such amounts shall be
paid to Employee’s devisee, legatee, or other designee or, if there is no such
designee, Employee’s estate.

 

7



--------------------------------------------------------------------------------

7. Conflicts. Except as otherwise provided in this Agreement, this Agreement
constitutes the entire agreement among the parties pertaining to the subject
matter hereof, and supersedes and revokes any and all prior or existing
agreements, written or oral, relating to the subject matter hereof, and this
Agreement shall be solely determinative of the subject matter hereof.

8. Restrictive Covenants; Confidential Information; Work Product; Injunctive
Relief.

8.1 No Material Competition. Employer and Employee acknowledge and agree that a
strong relationship and connection exists between Employer and its current and
prospective patients, referral sources, and customers as well as the hospitals
and healthcare facilities at which it provides professional services. Employer
and Employee further acknowledge and agree that the restrictive covenants
described in this Section are designed to enforce, and are ancillary to or part
of, the promises contained in this Agreement and are reasonably necessary to
protect the legitimate interests of Employer in the following: (1) the use and
disclosure of the Confidential Information as described in Section 8.4 hereof;
(2) the professional development activities described in Section 1.2 hereof; and
(3) the goodwill of Employer, as promoted by Employee as provided in Section 1.2
hereof. The foregoing listing is by way of example only and shall not be
construed to be an exclusive or exhaustive list of such interests. Employee
acknowledges that the restrictive covenants set forth below are of significant
value to Employer and were a material inducement to Employer in agreeing to the
terms of this Agreement. Employee further acknowledges that the goodwill and
other proprietary interest of Employer will suffer irreparable and continuing
damage in the event Employee enters into competition with Employer in violation
of this Section.

Therefore, Employee agrees that, except with respect to services performed under
this Agreement on behalf of Employer, Employee shall not, at any time during the
Restricted Period (as defined below), for Employee or on behalf of any other
person, persons, firm, partnership, corporation or employer, intentionally,
knowingly, or willingly participate or engage in or own an interest in, directly
or indirectly, any individual proprietorship, partnership, corporation, joint
venture, trust or other form of business entity, whether as an individual
proprietor, partner, joint venturer, officer, director, member, employee,
consultant, independent contractor, stockholder, lender, landlord, finder,
agent, broker, trustee, or in any manner whatsoever, if such entity or its
affiliates is engaged in, directly or indirectly, “Employer’s Business,” as
defined on Exhibit A hereto. Employee acknowledges that, as of the date hereof,
Employee’s responsibilities will include matters affecting the businesses of
Employer listed on Exhibit A. For purposes of this Section 8, the “Restricted
Period” shall mean the Employment Period plus (i) eighteen (18) months in the
event this Agreement is terminated pursuant to Section 4.1 hereof, and
(ii) twenty-four (24) months in the event the Agreement is terminated for any
other reason.

 

8



--------------------------------------------------------------------------------

8.2 No Hire. Employee further agrees that Employee shall not, at any time during
the Employment Period and for a period of eighteen (18) months immediately
following termination of this Agreement for any reason, for Employee or on
behalf of any other person, persons, firm, partnership, corporation or employer,
intentionally, knowingly, or willingly employ, or intentionally, knowingly, or
willingly permit any company or business directly or indirectly controlled by
Employee to (a) employ or otherwise engage (i) any person who is a then current
employee or exclusive independent contractor of Employer or one of its
affiliates, or (ii) any person who was an employee or exclusive independent
contractor of Employer or one of its affiliates in the prior six (6) month
period, or (b) take any action that would reasonably be expected to induce an
employee or independent contractor of Employer or one of its affiliates to leave
his or her employment or engagement with Employer or one of its affiliates
(including without limitation for or on behalf of a subsequent employer of
Employee).

8.3 Non-Solicitation. Employee further agrees that Employee shall not, at any
time during the Employment Period and for a period of eighteen (18) months
immediately following termination of this Agreement for any reason, for Employee
or on behalf of any other person, persons, firm, partnership, corporation or
employer, intentionally, knowingly, or willingly solicit or accept business from
or take any action that would reasonably be expected to materially interfere
with, diminish or impair the valuable relationships that Employer or its
affiliates have with (i) hospitals or other health care facilities with which
Employer or its affiliates have contracts to render professional services or
otherwise have established relationships, (ii) patients, (iii) referral sources,
(iv) vendors, (v) any other clients of Employer or its affiliates, or
(vi) prospective hospitals, patients, referral sources, vendors or clients whose
business Employee was aware that Employer or any affiliate of Employer was in
the process of soliciting at the time of Employee’s termination (including
potential acquisition targets).

8.4 Confidential Information. At all times during the term of this Agreement,
Employer shall provide Employee with access to “Confidential Information.” As
used in this Agreement, the term “Confidential Information” means any and all
confidential, proprietary or trade secret information, whether disclosed,
directly or indirectly, verbally, in writing or by any other means in tangible
or intangible form, including that which is conceived or developed by Employee,
applicable to or in any way related to: (i) patients with whom Employer has a
physician/patient relationship; (ii) the present or future business of Employer;
or (iii) the research and development of Employer. Without limiting the
generality of the foregoing, Confidential Information includes: (a) the
development and operation of Employer’s medical practices, including information
relating to budgeting, staffing needs, marketing, research, hospital
relationships, equipment capabilities, and other information concerning such
facilities and operations and specifically including the procedures and business
plans developed by Employer for use at the hospitals where Employer conducts its
business; (b) contractual arrangements between Employer and insurers or managed
care associations or other payors; (c) the databases of Employer; (d) the
clinical and research protocols of Employer, including coding guidelines;
(e) the referral sources of Employer; (f) other confidential information of
Employer that is not generally known to the public that gives Employer the
opportunity to obtain an advantage over competitors who do not know or use it,
including the names, addresses, telephone numbers or special needs of any of its
patients, its patient lists, its marketing methods and related data, lists or
other written records used in Employer’s business, compensation paid to
employees and other terms of employment, accounting ledgers and financial
statements, contracts and licenses, business systems, business plan and
projections, and computer programs. The parties agree that, as between them,
this Confidential Information constitutes important, material, and confidential
trade secrets that affect the successful conduct of Employer’s business and its
goodwill. Employer acknowledges that the Confidential Information specifically
enumerated above is special and unique information and is not information that
would be considered a part of the general knowledge and skill Employee has or
might otherwise obtain.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Confidential Information shall not include any
information that (i) was known by Employee from a third party source before
disclosure by or on behalf of Employer, (ii) becomes available to Employee from
a source other than Employer that is not, to Employee’s knowledge, bound by a
duty of confidentiality to Employer, (iii) becomes generally available or known
in the industry other than as a result of its disclosure by Employee, or
(iv) has been independently developed by Employee and may be disclosed by
Employee without breach of this Agreement, provided, in each case, that Employee
shall bear the burden of demonstrating that the information falls under one of
the above-described exceptions. Pursuant to the Defend Trade Secrets Act of
2016, Employee acknowledges that Employee shall not have criminal or civil
liability under any federal or state trade secret law for the disclosure of a
trade secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, if Employee
files a lawsuit for retaliation by Employer for reporting a suspected violation
of law, Employee may disclose the trade secret to Employee’s attorney and may
use the trade secret information in the court proceeding, if Employee (X) files
any document containing the trade secret under seal and (Y) does not disclose
the trade secret, except pursuant to court order.

Additionally, notwithstanding anything herein to the contrary, nothing in this
Agreement or any other agreement between Employer and Employee shall prevent
Employee from filing a charge, sharing information and communicating in good
faith, without prior notice to Employer, with any federal government agency
having jurisdiction over Employer or its operations, and cooperating in any
investigation by any such federal government agency.

Unless disclosure is otherwise required by applicable law or stock exchange
rules, Employee agrees that the terms of this Agreement shall be deemed
Confidential Information for purposes of this Section. Employee shall keep the
terms of this Agreement strictly confidential and will not, without the prior
written consent of Employer, disclose the details of this Agreement to any third
party in any manner whatsoever in whole or in part, with the exception of
Employee’s representatives (such as tax advisors and attorneys) who need to know
such information.

Employee agrees that Employee will not at any time, whether during or subsequent
to the term of Employee’s employment with Employer, in any fashion, form or
manner, unless specifically consented to in writing by Employer, either directly
or indirectly, use or divulge, disclose, or communicate to any person, firm or
corporation, in any manner whatsoever, any Confidential Information of any kind,
nature, or description, subject to applicable law. The parties agree that any
breach by Employee of any term of this Section 8.4 resulting in material harm to
MEDNAX or Employer is a material breach of this Agreement and shall constitute
“Cause” for the termination of Employee’s employment hereunder pursuant to
Section 4.1 hereof. In the event that Employee is ordered to disclose any
Confidential Information, whether in a legal or a regulatory proceeding or
otherwise, Employee shall provide Employer with prompt written notice of such
request or order so that Employer may seek to prevent disclosure or, if that
cannot be

 

10



--------------------------------------------------------------------------------

achieved, the entry of a protective order or other appropriate protective device
or procedure in order to assure, to the extent practicable, compliance with the
provisions of this Agreement. In the case of any disclosure required by law,
Employee shall disclose only that portion of the Confidential Information that
Employee is ordered to disclose in a legally binding subpoena, demand or similar
order issued pursuant to a legal or regulatory proceeding.

All Confidential Information, and all equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists, other written
and graphic records, in any media (including electronic or video) containing
Confidential Information or relating to the business of Employer, which Employee
shall prepare, use, construct, observe, possess, or control shall be and remain
Employer’s sole property (collectively “Employer Property”). Upon termination or
expiration of this Agreement, or earlier upon Employer’s request, Employee shall
promptly deliver to Employer all Employer Property, retaining none.

8.5 Ownership of Work Product. Employee agrees and acknowledges that (i) all
copyrights, patents, trade secrets, trademarks, service marks, or other
intellectual property or proprietary rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Employee during the course of performing work for Employer and any other work
product conceived, created, designed, developed or contributed by Employee
during the term of this Agreement that relates in any way to Employer’s Business
(collectively, the “Work Product”), shall belong exclusively to Employer and
shall, to the extent possible, be considered a work made for hire within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered a work made for hire owned exclusively by Employer,
Employee hereby assigns to Employer all right, title, and interest worldwide in
and to such Work Product at the time of its creation, without any requirement of
further consideration. Upon request of Employer, Employee shall take such
further actions and execute such further documents as Employer may deem
necessary or desirable to further the purposes of this Agreement, including
without limitation separate assignments of all right, title, and interest in and
to all rights of copyright and all right, title, and interest in and to any
inventions or patents and any reissues or extensions which may be granted
therefore, and in and to any improvements, additions to, or modifications
thereto, which Employee may acquire by invention or otherwise, the same to be
held and enjoyed by Employer for its own use and benefit, and for the use and
benefit of Employer’s successors and assigns, as fully and as entirely as the
same might be held by Employee had this assignment not been made.

8.6 Clearance Procedure for Proprietary Rights Not Claimed by Employer. In the
event that Employee wishes to create or develop, other than on Employer’s time
or using Employer’s resources, anything that may be considered Work Product but
to which Employee believes Employee should be entitled to the personal benefit
of, Employee agrees to follow the clearance procedure set forth in this Section.
Before beginning any such work, Employee agrees to give Employer advance written
notice and provide Employer with a sufficiently detailed written description of
the work under consideration for Employer to make a determination regarding the
work. Unless otherwise agreed in a writing signed by Employer prior to receipt,
Employer shall have no obligation of confidentiality with respect to such
request or description. Employer will determine in its sole discretion, within
thirty (30) days after Employee has fully disclosed such plans to Employer,
whether rights in such work will be claimed by Employer. If Employer determines
that it does not claim rights in such work, Employer agrees to so notify
Employee in

 

11



--------------------------------------------------------------------------------

writing and Employee may retain ownership of the work to the extent that such
work has been expressly disclosed to Employer. If Employer fails to so notify
Employee within such thirty (30) day period, then Employer shall be deemed to
have agreed that such work is not considered Work Product for purposes of this
Agreement. Employee agrees to submit for further review any significant
improvement, modification, or adaptation that could reasonably be related to
Employer’s Business so that it can be determined whether the improvement,
modification, or adaptation relates to the business or interests of Employer.
Clearance under this procedure does not relieve Employee of the restrictive
covenants set forth in this Section 8.

8.7 Non-Disparagement. During the Employment Period and for a period of ten
(10) years after the termination of this Agreement, Employee will not, directly
or indirectly, as an individual or on behalf of a firm, corporation, partnership
or other legal entity, intentionally, knowingly, or willingly make any comment
that would reasonably be expected to be materially disparaging or negative to
any other person or entity regarding Employer or any of its affiliates, agents,
attorneys, employees, officers and directors, Employee’s work conditions or
circumstances surrounding Employee’s separation from Employer or otherwise
impugn or criticize the name or reputation of Employer, its affiliates, agents,
attorneys, employees, officers or directors, orally or in writing.

8.8 Review by Employee. Employee has carefully read and considered the terms and
provisions of this Section 8, and having done so, agrees that the restrictions
set forth in this Section 8 are fair and reasonably required for the protection
of the interests of Employer. In the event that any term or provision set forth
in this Section 8 shall be held to be invalid or unenforceable by a court of
competent jurisdiction, the parties hereto agree that such invalid or
unenforceable term(s) or provision(s) may be severed from this Agreement
without, in any manner, affecting the remaining portions hereof. Without
limiting other possible remedies available to Employer, Employee agrees that
injunctive or other equitable relief will be available to enforce the covenants
set forth in this Section 8, such relief to be without the necessity of posting
a bond. In the event that, notwithstanding the foregoing, any part of the
covenants set forth in this Section 8 shall be held to be invalid, overbroad, or
unenforceable by an arbitrator or a court of competent jurisdiction, the parties
hereto agree that such invalid, overbroad, or unenforceable provision(s) may be
modified or severed from this Agreement without, in any manner, affecting the
remaining portions of this Section 8 (all of which shall remain in full force
and effect). In the event that any provision of this Section 8 related to time
period or areas of restriction shall be declared by an arbitrator or a court of
competent jurisdiction to exceed the maximum time period, area or activities
such arbitrator or court deems reasonable and enforceable, said time period or
areas of restriction shall be deemed modified to the minimum extent necessary to
make the geographic or temporal restrictions or activities reasonable and
enforceable.

8.9 Survival; Notice of Breach and Right to Cure. If Employer reasonably
believes that Employee has breached a provision of this Section 8, Employer
shall provide prompt written notice thereof to Employee that explains such
reasonably believed breach (the “Alleged Breach”). Employer agrees to work in
good faith with Employee to provide Employee a reasonable opportunity to
promptly cure such Alleged Breach. In the event that Employee, acting in good
faith, promptly takes actions that would reasonably be expected to cure the
Alleged Breach, including, with respect to a comment made by Employee that
Employer reasonably believes is in breach of Section 8.7 hereof, by Employee
retracting such comment, then Employee shall be deemed not to be in breach of
this Section 8 with respect to the Alleged Breach. Employer and Employee further
agree that Employee shall not be deemed to be in breach of any term of
Section 8.4 hereof unless such breach results in material harm to MEDNAX or
Employer.

 

12



--------------------------------------------------------------------------------

The provisions of this Section 8 shall survive the termination of this Agreement
and Employee’s employment with Employer. In the event of a breach of this
Section 8 by Employee, as finally determined pursuant to Section 11 hereof,
Employer retains the right to terminate any continuing payments to Employee
provided for in Section 4 hereof. In the event of a breach of any provisions of
this Section 8 by Employee, as finally determined pursuant to Section 11 hereof,
the period for which those provisions would remain in effect shall be extended
for a period of time equal to that period beginning when such breach commenced
and ending when the activities constituting such breach shall have been finally
terminated, in each case as finally determined pursuant to Section 11 hereof.
The provisions of this Section 8 are expressly intended to benefit and be
enforceable by other affiliated entities of Employer, who are express third
party beneficiaries hereof. Employee shall not assist others in engaging in any
of the activities described in the foregoing restrictive covenants.

9. Tax Matters

9.1 Section 409A

(a) In General. The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). For purposes of Section 409A of the Code, the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. Employer makes no representation or warranty
and shall have no liability to Employee or any other person if any provisions of
this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, Section 409A.

(b) Six-Month Delay. Anything in this Agreement to the contrary notwithstanding,
if at the time of Employee’s separation from service within the meaning of
Section 409A of the Code, Employer determines that Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Employee becomes entitled to under this
Agreement on account of Employee’s “separation from service” (within the meaning
of Section 409A) that would be considered “non-qualified deferred compensation”,
such payment shall not be payable and such benefit shall not be provided until
the date that is within fifteen (15) days after the end of the six-month period
beginning on the date of such “separation from service” or, if earlier, within
fifteen (15) days after the appointment of the personal representative or
executor of Employee’s estate following Employee’s death. If any such delayed
cash payment is otherwise payable on an installment basis, the first payment
shall include a catch-up payment covering amounts that would otherwise have been
paid during the six-month period but for the application of this provision, and
the balance of the installments shall be payable in accordance with their
original schedule.

 

13



--------------------------------------------------------------------------------

(c) Reimbursements. All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by Employer or incurred by
Employee during the time periods set forth in this Agreement. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(d) Separation from Service. To the extent that any payment or benefit described
in this Agreement constitutes “non-qualified deferred compensation” under
Section 409A of the Code, and to the extent that such payment or benefit is
payable upon Employee’s termination of employment, then such payments or
benefits shall be payable only upon Employee’s “separation from service” as
defined under Section 409A. The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h).

(e) Later Calendar Year. To the extent that any payment or benefit described in
this Agreement constitutes “non-qualified deferred compensation” under
Section 409A of the Code, and not otherwise exempt from the application of
Section 409A, then, if the period during which Employee may consider and sign
the Release or the period in which the Employer can make a severance payment
spans two calendar years, any payment or benefit described in this Agreement
will not be made or begin until the later calendar year.

9.2 Section 280G. Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by Employer or its affiliates to Employee or
for Employee’s benefit pursuant to the terms of this Agreement or otherwise (the
“Covered Payments”) constitute parachute payments (the “Parachute Payments”)
within the meaning of Section 280G of the Code and, but for this Section 9,
would be subject to the excise tax imposed under Section 4999 of the Code (or
any successor provision thereto) or any similar tax imposed by state or local
law or any interest or penalties with respect to such taxes (collectively, the
“Excise Tax”), then prior to making the Covered Payments, a calculation shall be
made comparing (i) the Net Benefit (as defined below) to Employee of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to Employee if
the Covered Payments are limited to the extent necessary to avoid being subject
to the Excise Tax. Only if the amount calculated under (i) above is less than
the amount under (ii) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.

 

14



--------------------------------------------------------------------------------

(a) Any such reduction shall be made in accordance with Section 409A and the
following: (i) the Covered Payments consisting of cash severance benefits that
do not constitute nonqualified deferred compensation subject to Section 409A
shall be reduced first, in reverse chronological order; (ii) all other Covered
Payments consisting of cash payments, and Covered Payments consisting of
accelerated vesting of equity based awards to which Treas. Reg. § 1.280G-1
Q/A-24(c) does not apply, and that in either case do not constitute nonqualified
deferred compensation subject to Section 409A, shall be reduced second, in
reverse chronological order; (iii) all Covered Payments consisting of cash
payments that constitute nonqualified deferred compensation subject to
Section 409A shall be reduced third, in reverse chronological order; and
(iv) all Covered Payments consisting of accelerated vesting of equity-based
awards to which Treas. Reg. § 1.280G-1 Q/A-24(c) applies shall be the last
Covered Payments to be reduced.

(b) Any determination required under this Section 9 shall be made in writing in
good faith by an independent accounting firm selected by Employer (the
“Accountants”). Employer and Employee shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 9. For purposes of making the
calculations and determinations required by this Section 9, the Accountants may
rely on reasonable, good-faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on Employer and Employee. Employer
shall be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Section 9.

(c) It is possible that after the determinations and selections made pursuant to
this Section 9, Employee will receive Covered Payments that are in the aggregate
more than the amount intended or required to be provided after application of
this Section 9 (“Overpayment”) or less than the amount intended or required to
be provided after application of this Section 9 (“Underpayment”).

(i) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either Employer or
Employee that the Accountants believe has a high probability of success, that an
Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Employee shall pay any such Overpayment to Employer together with interest at
the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of Employee’s receipt of the Overpayment until the date of
repayment.

(ii) In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by Employer to or for the benefit of
Employee together with interest at the applicable federal rate (as defined in
Section 7872(f)(2)(A) of the Code) from the date the amount should have
otherwise been paid to Employee until the payment date.

 

15



--------------------------------------------------------------------------------

9.3 Tax Withholding. All amounts payable under this Agreement shall be subject
to applicable income and employment tax withholding.

10. Dispute Resolution; Injunctive Relief. If any controversy or claim arises
out of or relating to this Agreement, or any alleged breach hereof, Employee and
Employer shall first try to resolve such controversy or claim through mediation
using the services of the American Arbitration Association. If any such
controversy or claim cannot be resolved by mediation pursuant to the foregoing,
Employee and Employer agree that such controversy or claim shall be finally
determined by a single arbitrator, jointly selected by Employee and Employer,
provided that if Employee and Employer are unable to agree upon a single
arbitrator after reasonable efforts, the arbitrator shall be an impartial
arbitrator selected by the American Arbitration Association.

Employer shall bear all costs associated with such mediation and, if necessary,
arbitration, including but not limited to all costs of the mediator and
arbitrator, and shall reimburse Employee on a monthly basis for Employee’s
reasonable legal and other expenses, including all fees, incurred in connection
with any such mediation and, if necessary, arbitration, provided, however, that
if Employer ultimately prevails in any arbitration (as determined by the
arbitrator), the arbitrator shall have the power to require Employee to
reimburse Employer for all or a portion of the advanced legal fees and other
expenses as determined by the arbitrator (and, if the arbitrator finds that
Employer prevailed on certain claims and Employee prevailed on others, the
arbitrator shall have the power to require Employee to reimburse Employer for a
portion of the advanced legal fees and other expenses determined by the
arbitrator based on those claims on which Employer prevailed). The mediation
and, if necessary, arbitration proceedings shall be held in Sunrise, Florida,
unless otherwise mutually agreed by the parties, and shall be conducted in
accordance with the American Arbitration Association National Rules for the
Resolution of Employment Disputes then in effect. Judgment on any award rendered
by the arbitrator may be entered and enforced by any court having jurisdiction
thereof. Any such mediation and, if necessary, arbitration shall be treated as
confidential by all parties thereto, except as otherwise provided by law or as
otherwise necessary to enforce any judgment or order issued by the arbitrator.

Notwithstanding anything herein to the contrary, if Employer or Employee shall
require immediate injunctive relief, then the party shall be entitled to seek
such relief in any court having jurisdiction, and if the party elects to do so,
the other party hereby consents to the jurisdiction of the state and federal
courts sitting in the State of Florida and to the applicable service of process.
Employee and Employer hereby waive and agree not to assert, to the fullest
extent permitted by applicable law, any claim that (i) they are not subject to
the jurisdiction of such courts, (ii) they are immune from any legal process
issued by such courts and (iii) any litigation or other proceeding commenced in
such courts is brought in an inconvenient forum. In the event that Employer
brings suit against Employee seeking injunctive relief, Employer agrees to
advance all of Employee’s reasonable legal and other expenses, including all
fees, incurred by Employee in connection with such action, provided, however,
that if Employer ultimately prevails in seeking injunctive relief, Employee
shall reimburse Employer all such advanced legal fees and other expenses.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida.

 

16



--------------------------------------------------------------------------------

12. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when (i) delivered by
hand, (ii) delivered by electronic mail that is confirmed by non-automated
means, or (iii) when delivered or delivery is refused if sent by registered or
certified U.S. mail, return receipt requested, postage prepaid, or via reputable
overnight courier, addressed as follows:

 

If to Employer:

 

MEDNAX Services, Inc.

1301 Concord Terrace

Sunrise, FL 33323

Attention: Chief Financial Officer

Email: marc_richards@mednax.com

  

If to Employee:

 

Dominic J. Andreano

c/o MEDNAX Services, Inc.

1301 Concord Terrace

Sunrise, FL 33323

Email: dominic_andreano@mednax.com

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.

13. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, Employee may not assign the rights or
benefits hereunder without the prior written consent of Employer. This Agreement
may be assigned by Employer upon notice to Employee.

14. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.

15. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

16. Damages. Nothing contained herein shall be construed to prevent Employer or
Employee from seeking and recovering from the other damages sustained by either
or both of them as a result of a breach of any term or provision of this
Agreement.

17. No Third Party Beneficiary. Except as provided in Section 8.9 hereof,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person (other than the parties hereto and,
in the case of Employee, Employee’s heirs, personal representative(s) and/or
legal representative) any rights or remedies under or by reason of this
Agreement. No agreements or representations, oral or otherwise, express or
implied, have been made by either party with respect to the subject matter of
this Agreement which agreements or representations are not set forth expressly
in this Agreement, and this Agreement supersedes any other employment agreement
between Employer and Employee.

The remainder of this page has been left blank intentionally.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date.

 

EMPLOYER:

 

MEDNAX SERVICES, INC.

    EMPLOYEE: By:  

/s/ Mark S. Ordan

    By:  

/s/ Dominic J. Andreano

          Mark S. Ordan

          Chief Executive Officer

      Dominic J. Andreano MEDNAX, INC.       By:  

/s/ Shirley A. Weis

     

          Shirley A. Weis

          Chair, Compensation Committee

     

[Signature Page to Amended and Restated Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

BUSINESS OF EMPLOYER

As of the date hereof, Employer, directly or through its affiliates, provides
professional medical services and all aspects of practice management services in
medical practice areas that include, but are not limited to, the following
(collectively referred to herein as “Employer’s Business”):

(1) Neonatology, including hospital well baby care;

(2) Maternal-Fetal Medicine, including Obstetrical Hospitalist Care;

(3) Pediatric Cardiology;

(4) Pediatric Intensive Care, including Pediatric Hospitalist Care;

(5) Newborn hearing screening services;

(6) Pediatric Surgery;

(7) Pediatric Emergency Medicine; and

(8) Radiology and Teleradiology.

References to Employer’s Business in this Agreement shall include such other
medical service lines, practice management services and other businesses in
which Employer is engaged during the Employment Period; provided, that to be
considered a part of Employer’s Business, Employer must have engaged in such
other service line, practice management service or other business at least six
(6) months prior to the termination date of this Agreement. For purposes of this
Exhibit A, businesses of Employer shall include the businesses conducted by
Employer’s subsidiaries, entities under common control and affiliates as defined
under Rule 144 of the Securities Act of 1933, as amended. Such affiliates shall
include the professional corporations and associations whose operating results
are consolidated with Employer for financial reporting purposes.

Notwithstanding the foregoing, Employer acknowledges and agrees to the following
exceptions and clarifications regarding the scope of Employer’s Business.

A. Hospital Services. Employer and Employee acknowledge that, as of the date
hereof, Employer does not currently operate hospitals, hospital systems or
universities. Nevertheless, the businesses of hospitals, hospital systems and
universities would be the same as Employer’s Business where such hospitals,
hospital systems or universities provide or contract with others to provide some
or all of the medical services included in Employer’s Business. Therefore, the
parties desire to clarify their intent with respect to the limitations on
Employee’s ability to work for or contract with others to provide services for a
hospital, hospital system or university during the Employment Period and during
the Restricted Period. Section 8.1 shall not be deemed to restrict Employee’s
ability to work for a hospital, hospital system or university if the hospital,
hospital system or university does not provide any of the medical services
included in Employer’s Business. Furthermore, even if a hospital, hospital
system or university provides medical services that are included in Employer’s
Business, Employee may work for such hospital, hospital system or university if
Employee has no direct supervisory responsibility for or involvement in the
hospital’s, hospital system’s or university’s provision of medical services that
are Employer’s Business. For the avoidance of doubt, Employer and Employee agree
that if

 

A-1



--------------------------------------------------------------------------------

Employee becomes the Chief Operating Officer, Chief Legal Officer, General
Counsel or Chief Executive Officer of a hospital system or health system, or
other executive officer of similar level to the foregoing, that Employee shall
not be in breach of the provisions of this Agreement. Finally, Employer agrees
that Employee may hold direct supervisory responsibility for or be involved in
the medical services of a hospital, hospital system or university that are
included in Employer’s Business so long as such hospital, hospital system or
university is located at least ten (10) miles from a medical practice owned or
operated by Employer or its affiliate. Subject to paragraph B below, the
provisions of this paragraph shall not apply to the extent that, after the date
hereof, Employer enters into the business of operating a hospital or hospital
system.

B. De Minimus Exception. Employer agrees that a medical service line (other than
those listed in items (1) through (8) above), practice management service or
other business in which Employer is engaged shall not be considered to be a part
of Employer’s Business if such medical service line, practice management service
or other business constitutes less than three percent (3%) of Employer’s annual
revenues.

C. Divested Lines of Service. Employer agrees that any medical service line
(including those listed in items (1) through (8) above), practice management, or
other business in which Employer is engaged that is divested pursuant to a
disposition, sale of assets or equity, or otherwise after the Effective Date
shall not be considered to be a part of Employer’s Business effective as of the
effective date of such divestiture.

D. Certain Ownership Interests. It shall not be deemed to be a violation of
Section 8.1 for Employee to: (i) own, directly or indirectly, one percent (1%)
or less of a publicly-traded entity that has a market capitalization of
$1 billion or more; (ii) own, directly or indirectly, five percent (5%) or less
of a publicly-traded entity that has a market capitalization of less than
$1 billion; or (iii) own, directly or indirectly, less than ten percent (10%) of
a privately-held business or company, if Employee is at all times a passive
investor with no board representation, management authority or other special
rights to control operations of such business or company.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

GENERAL RELEASE OF CLAIMS

1. Dominic J. Andreano (“Employee”), for himself or herself and his or her
family, heirs, executors, administrators, legal representatives and their
respective successors and assigns, in exchange for the consideration received
pursuant to Section 4.[●] of that certain Employment Agreement, dated as of
September 27, 2020, by and between Employee and Employer, to which this release
is attached as Exhibit B (the “Employment Agreement”), does hereby release and
forever discharge MEDNAX Services, Inc. (“Employer”), its subsidiaries,
affiliated companies, successors and assigns, and its current or former
directors, officers, employees, shareholders or agents in such capacities
(collectively with Employer, the “Released Parties”) from any and all actions,
causes of action, suits, controversies, claims and demands whatsoever, for or by
reason of any matter, cause or thing whatsoever, whether known or unknown
including, but not limited to, all claims under any applicable laws arising
under or in connection with Employee’s employment or termination thereof,
whether for discrimination, harassment, retaliation, tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment. Employee acknowledges that Employer encouraged
Employee to consult with an attorney of Employee’s choosing, and through this
General Release of Claims encourages Employee to consult with Employee’s
attorney with respect to possible claims under the Age Discrimination in
Employment Act (“ADEA”) and that Employee understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, Employee expressly waives any and all
claims under ADEA that Employee may have as of the date hereof. Employee further
understands that by signing this General Release of Claims Employee is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any actions to
enforce rights to receive any payments or benefits which may be due Employee
pursuant to Section 4.[●] of the Employment Agreement, or under any of
Employer’s employee benefit plans, (ii) any rights or claims that may arise as a
result of events occurring after the date this General Release of Claims is
executed, (iii) any indemnification rights Employee may have as a former officer
or director of Employer or its subsidiaries or affiliated companies, (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by Employer or its subsidiaries or affiliated companies in accordance
with the terms of such policy, (v) any rights as a holder of equity securities
of Employer, (vi) any claims that cannot be waived as a matter of law, (vii) any
claims Employee may have to government-sponsored and administered benefits such
as unemployment insurance, workers’ compensation insurance (excluding claims for
retaliation under workers’ compensation laws), state disability insurance, and
paid family leave benefits, and (viii) any benefits that vested on or prior to
the termination date pursuant to a written benefit plan sponsored by Employer
and governed by the federal law known as “ERISA”.

 

B-1



--------------------------------------------------------------------------------

2. Employee represents that Employee has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of Employee’s employment, or
any other matter arising on or prior to the date of this General Release of
Claims, and covenants and agrees that Employee will never individually or with
any person file, or commence the filing of, any charges, lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Employee pursuant to paragraph 1
hereof (a “Proceeding”), provided, however, Employee retains the right to
commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived Employee’s rights under ADEA.

3. Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement or any other agreement between Employer and Employee shall prevent
Employee from filing a charge, sharing information and communicating in good
faith, without prior notice to Employer, with any federal government agency
having jurisdiction over Employer or its operations, and cooperating in any
investigation by any such federal government agency; however, to the maximum
extent permitted by law, Employee agrees that if such an administrative claim is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies, provided that, for purposes of clarity, this
limitation on monetary recovery does not apply to whistleblower proceedings
before the United States Securities and Exchange Commission.

4. Employee hereby acknowledges that Employer has informed Employee that
Employee has up to twenty-one (21) days to sign this General Release of Claims
and Employee may knowingly and voluntarily waive that twenty-one (21) day period
by signing this General Release of Claims earlier. Employee also understands
that Employee shall have seven (7) days following the date on which Employee
signs this General Release of Claims within which to revoke it by providing a
written notice of Employee’s revocation to Employer.

5. Employee acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida applicable to contracts made and to be performed entirely within such
State.

6. Employee acknowledges that Employee has read this General Release of Claims,
that Employee has been advised that Employee should consult with an attorney
before Employee executes this general release of claims, and that Employee
understands all of its terms and executes it voluntarily and with full knowledge
of its significance and the consequences thereof.

7. This General Release of Claims shall take effect on the eighth day following
Employee’s execution of this General Release of Claims unless Employee’s written
revocation is delivered to Employer within seven (7) days after such execution.

 

 

                    , 20        

 

B-2